COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  BRIAN MILLAN,                                  §             No. 08-19-00092-CR

                            Appellant,           §               Appeal from the

  v.                                             §              243rd District Court

  THE STATE OF TEXAS,                            §           of El Paso County, Texas

                             State.              §             (TC# 20190D00102)

                                                 §

                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until November 20, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before November 20, 2019.


       IT IS SO ORDERED this 22nd day of October, 2019.


                                      PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.